Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles A. Rippy, Jr., appeals the district court’s order granting summary judgment in Defendant’s favor in Rippy’s civil rights action under 42 U.S.C. § 1983 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rippy v. North Carolina, No. 5:08-ct-03006-H (E.D.N.C. May 15, 2009). Although we grant Rippy’s application to *899proceed in forma pauperis, we deny his motions requesting release from imprisonment, payment for constitutional violations, and a change in his nationality and race. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.